      Case 1:17-cv-00972-SCJ Document 75 Filed 11/13/18 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA                                   N
                         ATLANTA DIVISION


                 Plaintiff                          CIVIL ACTION FILE
                   VS.                           No. 1:17-cv-00972-SCJ-JCF
 WELLS FARGO HOME MORTGAGE,
            et., al . ,
               Defendants



                   19 W.111RINI110CM1021


      COMES NOW, Plaintiff, Cynthia Perdum, who respectfully files Plaintiffs

Notice to the Court, and shows the following:

      Plaintiff downloaded the Docket Report from Pacer on 11/06/2018, and saw

that there had been a 5.4 Certificate from opposing counsel filed that same day.

Plaintiff downloaded the 5.4 Certificate, which states that on November 2, 2018, he

did. "serve a ropy of the following via United States First Class Mail: Defendant

Wells Fargo Home Mortgage's Notice of Deposition of Cynthia D. Perdum..."

      Today is 11/09/2018. Plaintiff has not received the Notice of Deposition

through the mail. Plaintiff is not amused in the least. Plaintiff previously had

brought to the Court's attention that she was not receiving documents filed, in a

timely manner by mail, but there is no way that the Notice was sent to Plaintiff.
       Case 1:17-cv-00972-SCJ Document 75 Filed 11/13/18 Page 2 of 2




Even had it not been mailed until the 6t'', Plaintiff would have received it bynow.

      Plaintiff will shortly be filing for a protective Order concerning the deposition

Plaintiff was waiting for -the Notice to arrive, as Plaintiff has not idea the date and

time the deposition is set for.

      Respectfully submitted, this 9" day of November, 2018'




                                                        Cynthia Perdum
                                                     5100 Ding Arthur bane,
                                                      Ellenwood, GA 30294


                              CERTIFICA'T'E OF SERVICE

      I Certify, that I have this day served upon defendants, through their attorney

on file, a true and correct copy of the foregoing, by mail deposited wit LISPS, this

91 day of November, 2018.


                                                        Cynthia. Perdum




                                          ry
